Title: From John Adams to J. H. Tiffany, 1 June 1819
From: Adams, John
To: Tiffany, J. H.



dear Sir—
Quincy May June 1st. 1819

you are engaged in an inquiry which I think the most important—which can occupy the human mind next to the first Philosophy— I wish I could attend you to the end of your Career but as age forbids it—I can only furnish you with such feeble helps as were the productions of former years I have sent you the first Volume of the “the Defence & which I again pray you to return—as I cannot replace it—
please to accept the second Volume as a present for that I have duplicates—
I am Sir your Obliged humble Servant—
John Adams